             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:15 CR 41 MOC WCM

UNITED STATES OF AMERICA,                  )
                                           )
v.                                         )            ORDER
                                           )
GILBERTO RODRIGUEZ,                        )
                                           )
                  Defendant.               )
                                           )


      This matter is before the Court on the Government’s Motion to Seal

Exhibit No. 1 to its Response in Opposition to Defendant’s Motion for

Compassionate Release. Doc. 89. The subject documents consist of Defendant’s

records from the Bureau of Prisons, including his medical records. Doc. 88-1.

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      The undersigned has considered the Motion to Seal, the public’s interest

in access to the records, and alternatives to sealing. The Motion to Seal has

been on the docket since December 5. No objections or responses have been



     Case 1:15-cr-00041-MOC-WCM Document 91 Filed 12/16/20 Page 1 of 2
made to it and the District Court has ruled on the Motion for Compassionate

Release. Further, the undersigned agrees that sealing of the subject filing is

appropriate and that less restrictive means of handling the information are not

sufficient as the records contain Defendant’s sensitive personal information.

      IT IS THEREFORE ORDERED THAT the Government’s Motion to Seal

Exhibit No. 1 to the Response in Opposition (Doc. 89) is GRANTED, and

Defendant’s Bureau of Prisons records (Doc. 88-1) are hereby SEALED and

shall remain sealed until further Order of the Court.

                                      Signed: December 15, 2020




    Case 1:15-cr-00041-MOC-WCM Document 91 Filed 12/16/20 Page 2 of 2
